﻿Mr. President, I should like to offer my sincere congratulations to you, a representative of neutral and non-aligned Malta, which is making active use of its standing in the world to promote peace and international co-operation, on your election to the important post of President of the General Assembly at its current session, which will mark the forty-fifth anniversary of the United Nations. 
We are very glad to see in the United Nations family Namibia and Liechtenstein, which have joined the United Nations during this memorable year for the Organisation.
First of all, I should like to express my deep respect for the United Nations, which has done so much to strengthen confidence and understanding among peoples. By its many activities and initiatives, the United Nations has convincingly proved how indispensable it is to the world community of States.
I feel obliged to emphasise that, under- the influence of objective processes, our complicated and diverse world is becoming ever more interrelated and interdependent, and it is in ever greater need of a mechanism capable of constructively looking into its common problems and searching for mutually acceptable solutions. The role of this mechanism was assigned to the United Nations from its very inception, but only now, when there have been truly great changes in world events, when the idea of the supremacy of the interests of all mankind over all other interests is being more and more widely accepted, can the United Nations carry out fully and with the necessary effectiveness its mission as the greater unifier of the world's peoples. 
It can be said without exaggeration that in recent years a rebirth of the United Nations has begun, and it is gratifying that this process is continuing to gain momentum. I am firmly convinced that this unique Organisation can see opening before it abundant new possibilities for a successful harmonisation of the interests of individual States and those of the community of nations as a whole. The time has surely come for the United Nations to become in fact the collective intelligence of all mankind. All of us are greatly in need of this. A pressing need for international support is certainly being felt by our Republic, which has started on the path of a fundamental reordering of all its social, political and economic structures. That path will undoubtedly lead it to the highway of genuine democracy.
In July of this year the Parliament of Byelorussia, which had been formed as α result of free democratic elections, adopted the Declaration of State Sovereignty. As a result of that extraordinarily important document, our people is becoming the true master in its own house and is opening great possibilities for full participation by Byelorussia in the activities of the international community, whether in the political, economic, cultural or other areas of co-operation. The Declaration states "The Byelorussian SSS has set itself the goals of making its territory a nuclear-free zone, and the Republic a neutral State." We understand that it will not be easy to attain these goals. Many factors are involved here, and we shall need considered, realistic and stage-by-stage measures.
I should like to inform members that one of the first steps in this direction has already been taken. A month ago the Byelorussian SSR took part for the first time, as an observer, in the Conference of States Parties to the Treaty on the Non-Proliferation of Nuclear Weapons.
Of course, for such a State as Byelorussia the question of neutrality is no less complex, and perhaps even more so. That is why the Republic is vitally interested in the success of international efforts at all levels which can ensure the creation of the conditions necessary for it to acquire the status of a nuclear-free zone and a neutral State, Fro  this rostrum, I wish to declare that we are ready to take an active part in this process in order to create a safe future for our own people and for other peoples. That is the reason why our Republic intends to watch closely the development of processes on the European continent. Byelorussia is situated at the crossroads of Europe. Therefore front time immemorial it has been doomed to be an area of military activities in most major conflicts.
There is no need to remind members of the plight of our people during the Second World War, suffering all the horrors of enemy invasion. Deadly flames burnt out our soil and left their tragic mark on literally every family. That is why for Byelorussia the idea of an "all-European house''' is a guarantee for the safe future of its peace-loving people, which has suffered so much.
We intend to take an active part in building that house and in creating common economic, ecological, cultural, legal and informational spheres on the continent. The signing in Moscow on 12 September of the Treaty on the Final Settlement with respect to Germany concludes, in my opinion, one of the most important primary stages of construction and creates favourable conditions for further efforts.
Byelorussia is particularly interested in the creation of nuclear-weapon-free zones in various parts of Europe, in rapid progress towards a continent completely free from such armaments and, naturally, in the establishment of nuclear-free zones in other regions of the world.  We believe that the most important way to reduce military confrontation is through the firm establishment of the ideas of purely defensive military doctrines and armed-forces structures and through the widespread practical application of the principle of reasonable sufficiency of defence.
In our view, military factors in security should increasingly be replaced by non-military ones. The creation of all-European political structures, the transition to a new Europe and from mutual understanding to interaction, mutually beneficial trade, joint efforts in various spheres for the benefit of peoples, including co-operation in preserving their national identity - all of those constitute the basis which will make the all-European house safe and stable. That way is the way of the future.
I must emphasise that this is the path that Byelorussia is going to take. We are ready to develop constructive co-operation with representatives of all countries end systems. We should like to establish particularly close contacts with our neighbours in Europe, including the countries of Central Europe - in other words, that region to our west with which Byelorussia has had historical ties.
Endeavouring to ensure security and prosperity for its people, our Republic is no less interested than other States in preventing a global nuclear conflict or any other armed conflict. Such conflicts, aside from being destructive of the foundations of security and ruinous for the participants, place an additional burden on those States which bear the financial costs of peace-keeping operations. Of course, those expenditures are necessary. However, they constitute a very heavy burden for various States, including ours. It is surely tine to formulate this question in a different ways those States which are guilty of illegal actions should reimburse to the world community the cost of restoring the peace. 
In Byelorussia, as probably throughout the world, the events in the Middle East are a cause of extreme concern. In my opinion, the unprecedented solidarity shown by members of the Security Council during this crisis is an encouraging sign for a safe future in this region and everywhere on our planet. It is quite clear that this requires careful attention on the part of ail countries of the world community.
The Byelorussian SSR supports the Security Council resolutions aimed at a peaceful settlement of the crisis in the Persian Gulf region. We believe that the United Nations has the right to expect the Government of Iraq to comply with the Security Council's demands, the most important of which is the immediate and unconditional withdrawal of all Iraqi troops from the State of Kuwait in order to restore that State's sovereignty, independence and territorial integrity.
I should like to point out that in recent years Byelorussia has done much to consolidate the efforts of States aimed at preventing the creation of new weapons of mass destruction. We intend to continue our active work in this important area, and we are convinced that avoiding the danger of introducing new military technologies, especially in the field of weapons of mass destruction, is more reasonable than painful efforts to eliminate new weapons from military arsenals. How dangerous even the peaceful use of nuclear technologies are is something that we unfortunately have learned by our own bitter experience. Four years age Byelorussia fell victim to the consequences of a horrible disaster - one that did not take place in our territory.
The accident at the nuclear power plant in the small town of Chernobyl became a great calamity shared by the Byelorussian people as well as the Ukrainian and Russian peoples, a tragedy of truly planetary proportions. The malfunctioning of one single nuclear reactor contaminated enormous areas and endangered the health of the population in many countries. But the heaviest burden is that borne by the people of Byelorussia. Seventy per cent of the radioactive fall-out appeared in the territory of the Republic. Not just a narrow strip of land adjacent to the reactor, as was thought initially, but the entire - and Ī emphasise this - the entire territory of the Republic has become a zone of national ecological disaster.
Today Chernobyl is beating in our hearts. It beats with the radioactive discharges in Geiger counters in our fields and in the streets of our cities and towns. It is in the deceptive tranquil beauty of those forests and rivers that no one may enter. One must see the despair of a peasant unable to cultivate the land on which his ancestors had grown crops for centuries, the grief and helplessness of a mother who sees her children dying before her eyes, the silent sorrow of old people forced to leave forever the beloved villages and towns where they had spent their entire lives and where their families are buried.
Our Republic suffered and is continuing to suffer enormous damage. More than 2.2 million people, that is every fifth resident of the Republic, 18 per cent of the most productive farmland and 20 per cent of all forests are in the zone of long-term radiation. The external and internal radiation doses absorbed by Byelorussia's population at the time of the accident from short-lived radionuclides and still being absorbed from long-lived radionuclides are the highest known in practice anywhere in the world. According to the most conservative estimates, the direct economic loss alone amounts to about 10 annual budgets. Restoration will require more than financial resources. There is a need, an immediate and pressing need, for equipment, modern medicines, state-of-the-art know-how and technology. There is even & need for food because we have been forced to stop agricultural production on a large part of our territory. Unfortunately, the true scale of the tragedy did not become dear to us immediately, since it was the first time in world history that such an event had occurred. How it is evident that the grave consequences, which will be felt for centuries, and the extent of the radioactive contamination make Chernobyl, without exaggeration, the greatest disaster in the history of mankind.
The Chernobyl tragedy has spread far beyond our frontiers. There is an inescapable spread of radionuclides. We must stop it. We must acquire experience for mankind on how to cope with the consequences of such a disaster. That is why I appeal in my grief, on behalf of our people, to the entire world community. Today our borders are open to receive help, and we hope that a growing awareness of the scale of the disaster will step up this help. We must eliminate the threat to the health of people in dozens of countries.
Our people has always borne its burdens on its own shoulders. We are doing everything in our power to eliminate the consequences of the disaster. However, I wish to stress once again that its dimensions are so vast that without concerted international efforts the task will be impossible. From this lofty rostrum I should like to express the deep gratitude of the Parliament and Government of Byelorussia to all States, all organisations and all people of good will who, responding to our appeal, have extended a helping hand at this painful time for our people. We thank them all most sincerely for their great and noble actions. Our special gratitude goes to the Secretary-General of the United Nations, Mr. Javier Peres de Cuellar, for his efforts and to all members of the Economic and Social Council for the unanimous adoption of the resolution on co-operation to eliminate the consequences of the Chernobyl disaster. 
In this hall, whose walls have heard descriptions of the grief and the tears of millions of people who have fallen victim to various disasters, I make an appeal, on behalf of the Government of Byelorussia, for the solidarity of peoples and States at a time of unprecedented disaster, that of radioactive contamination with direct global consequences. Any support, any offer of help will be welcomed with gratitude. Byelorussians as a people are facing Hamlet's dilemma not in a merely philosophical but in a horrifyingly literal sense.
The Declaration of State Sovereignty of the Byelorussian SSR states:
"The Byelorussian SS5 shall use its freedom und sovereignty first and foremost to save the people of the Byelorussian SSR from the effects of the Chernobyl disaster."
We believe that the General Assembly at its forty-fifth session will take major measures. In our opinion, it is necessary to adopt a special resolution reflecting an understanding of the planetary scale of this disaster and spelling out specific measures to co-ordinate the activities of the United Nations specialized agencies aimed at overcoming the global and local consequences of the disaster.
No would also consider it justified to transfer Byelorussia, for the period of recovery, from the category of donor country to that of receiving country in respect of United Nations technical assistance. We hope that this proposal will be met with understanding and support by States Members of the United Nations and the members of other international organisations. 
We have no intention of becoming totally immersed in our own problems and will continue to be open to the problems and sorrows of the entire planet. For example, the Byelorussian SSR, together with the world community, is now involved in setting up effective international co-operation for environmental protection, for the acceleration of the economic and social development of developing countries and for the observance of human rights and freedoms. We support the idea of convening in 1992 a United Nations Conference on Environment and Development.
In order to ensure decent living conditions for our people and to survive in this difficult, even critical, situation, we must change over to a democratic State structure that emancipates the thought, initiative and energy of people and focuses on the individual and on his rights and interests.
We also need a much more efficient economy. In search of a more socially oriented and efficient economic way of life, we are moving towards a market economy. Such a rapid transition from one economic model to another is a difficult matter. Now we are engaged in a careful study of world experience. Naturally, we are interested in the models that have produced good results within relatively short periods of time. 
However, there is a problem in applying useful world-wide experience to our circumstances and adapting our circumstances to that experience. Therefore we are keenly interested in expert opinion, consultative services, effective joint ventures, capital investments and the creation of export potential. For these purposes, my Government is ready to work with foreign partners in bold and innovative ways.
We are prepared to trade in industrial and agricultural products and to engage in more complex forms of economic co-operation. And I am sure that you, as plenipotentiary representatives of your States, will convey to your Governments our readiness for the closest and most diversified kind of co-operation. In turn, I wish to assure you that we will spare no) efforts to make such co-operation mutually beneficial and fruitful.
The people of Byelorussia, which underwent many ordeals and enormous suffering during the Second World War and whose vitality has once again been sorely tested by the Chernobyl disaster, wants good relations with all. It wants peace, stability and prosperity.
It is the duty of us all, the duty of the world community, to justify the aspirations and hopes of our peoples, to ensure that the end of the second millennium is recorded in history as a time of seized, not missed, opportunities.
I wish the President and the Secretary-General success in their difficult but noble work.
